Name: Commission Regulation (EC) No 250/2000 of 1 February 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas, and fixing the indicative quantities for the second quarter of 2000
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32000R0250Commission Regulation (EC) No 250/2000 of 1 February 2000 on imports of bananas under the tariff quotas and of traditional ACP bananas, and fixing the indicative quantities for the second quarter of 2000 Official Journal L 026 , 02/02/2000 P. 0006 - 0007COMMISSION REGULATION (EC) No 250/2000of 1 February 2000on imports of bananas under the tariff quotas and of traditional ACP bananas, and fixing the indicative quantities for the second quarter of 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 20 thereof,Whereas:(1) On 19 November 1999 the Commission sent the Council a proposal for a Regulation amending the arrangements for importing bananas into the Community. Pending the Council's decision on this proposal, and without prejudice to that decision, uninterrupted supplies to the market and continued trade must be ensured pursuant to Regulation (EEC) No 404/93 and Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), as last amended by Regulation (EC) No 756/1999(4).(2) To achieve that objective, traditional operators must have the right to apply for import licences on the basis of the reference quantity for 1999 determined and notified by the competent national authority. In the case of newcomer operators, deadlines must be laid down for the submission of applications for the renewal of registrations in respect of 1999, or for registering as newcomers where applicable, and of applications for quota allocations.(3) Under Article 14(1) of Regulation (EC) No 2362/98 an indicative quantity, expressed as the same percentage of available quantities from each of the countries of origin listed in Annex I thereto, may be fixed for the purposes of issuing import licences for the first three quarters of the year. An analysis of the data relating, on the one hand, to the quantities of bananas marketed in the Community in 1999 and to actual imports during the second quarter in particular and, on the other hand, to the outlook for supplies to and consumption on the Community market during that second quarter of 2000 shows that, to ensure satisfactory supplies to the Community as a whole, an indicative quantity should be fixed for each country of origin listed in Annex I to Regulation (EC) No 2362/98 at 29 % of the quantity allocated to it.(4) The ceiling provided for in Article 14(2) of Regulation (EC) No 2362/98 on quantities covered by individual licence applications must be set to avoid prejudging any amendment to the import arrangements in question during 2000.(5) This Regulation is adopted with a view to ensuring uninterrupted supplies to the market and continued trade with the supplier countries but does not prejudge any measures that may subsequently be adopted by the Council or the Commission, in particular with a view to complying with the international commitments entered into by the Community within the World Trade Organisation (WTO), and cannot be invoked by operators as grounds for legitimate expectations regarding the extension of the import arrangements.(6) This Regulation must enter into force immediately.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Traditional operators registered in respect of 1999 pursuant to Article 5 of Regulation (EC) No 2362/98 may submit applications for import licences for a given quarter for the quantity produced by applying the percentage fixed in accordance with Article 14 of that Regulation to the reference quantity determined for 1999 by the competent national authority and notified to them in accordance with Article 6(4) of that Regulation.Where the reference quantity notified in respect of 1999 has been amended as a result of additional verifications, this amended reference quantity shall be used for the purpose of applying the previous subparagraph.Article 21. Newcomer operators who meet the conditions laid down in paragraph 2 or 3, as applicable, may submit applications for import licences for a given quarter for the quantity produced by applying the percentage fixed in accordance with Article 14 of Regulation (EC) No 2362/98 to the quota allocation referred to in paragraph 6 of this Article notified to them by the competent national authority under Article 9(4) of that Regulation.2. Newcomer operators registered in respect of 1999 pursuant to Article 8 of Regulation (EC) No 2362/98 must submit applications for the renewal of their registrations in accordance with paragraph 4 of that Article - without, however, enclosing a copy of the licences issued for the curent quarter - and applications for quota allocations under Article 9 of that Regulation by 8 February 2000 at the latest.3. Newcomer operators not registered in respect of 1999 must send the competent national authority the supporting documents listed in Article 8(1) of Regulation (EC) No 2362/98 in order to register, together with their request for quota allocations under Article 9(1) of that Regulation, by 8 February 2000 at the latest.4. The amount of the security to be lodged under Article 9(1)(b) of Regulation (EC) No 2362/98 shall be reduced, where applicable, by the amount of the security for licence(s) issued in respect of the first quarter of 2000 to the newcomer operator in question.5. In accordance with Article 9(3) of Regulation (EC) No 2362/98, Member States shall send the Commission by 21 February 2000 at the latest:(a) the list of newcomer operators referred to in paragraph 2 whose registration has been renewed;(b) the list of newcomer operators referred to in paragraph 3;(c) the requests for quota allocations submitted pursuant to Article 9(1) of Regulation (EC) No 2362/98.6. In accordance with Article 9(3) of the above Regulation the Commission shall determine without delay the quantities for which quota allocations are granted.7. The competent national authorities shall determine and notify to each newcomer operator the quantity allocated to him by 29 February 2000 at the latest.Article 3Notwithstanding the second paragraph of Article 6, Article 20 of Regulation (EC) No 2362/98 shall apply to licences issued for 2000.Article 4For the second quarter of 2000, the indicative quantity referred to in Article 14(1) of Regulation (EC) No 2362/98 shall be 29 % of the quantities fixed for each of the origins listed in Annex I to that Regulation.Article 5For the second quarter of 2000, the quantity authorised for each traditional and newcomer operator under Article 14(2) of Regulation (EC) No 2362/98 shall be 30 % of the quantity determined and notified pursuant to Article 6(4) of Regulation (EC) No 2362/98 for traditional operators and Article 2(7) of this Regulation for newcomer operators.Article 6This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply without prejudice to any decisions adopted subsequently by the Council or the Commission.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 293, 31.10.1998, p. 32.(4) OJ L 98, 13.4.1999, p. 10.